Citation Nr: 0200065	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-22 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lower back disability.

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.

This matter comes before the Board on appeal from an August 
1999 rating decision that denied the veteran's claims for 
service connection for a lower back disability and for a 
right foot disability.  Thereafter, the veteran obtained 
copies of his service medical records and submitted them to 
the RO.  Upon receipt of and review of these records, the RO 
issued a second rating decision in September 1999 that 
granted the veteran service-connection for a lower back 
disability, described as low back pain, and assigned a 10 
percent rating for that condition.  The veteran expressed his 
disagreement with this decision in a NOD filed in August 
2000.  The RO issued a SOC in September 2000 and the veteran 
perfected his appeal in November 2000.

The Board notes that although the veteran has sought service 
connection for a right foot disability, a review of his 
service medical records reveals that he actually injured his 
left foot in service, in December 1977.  To the extent that 
the veteran may wish to claim entitlement to service 
connection for a lift foot injury, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service connected low back disability is 
manifested by complaints of pain with a full range of motion, 
and some tightness of muscles on his right side, without 
muscle spasm.

3.  The veteran does not exhibit objective evidence of a 
right foot disability.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's service-connected lower back 
disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.321, 4.7, 4.16, 4.71a, 
Diagnostic Code 5295 (2001).

2.  The veteran did not incur a right foot disability in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.307, 3.309 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
these claims, and the veteran's relevant treatment records 
have been associated with the claim file.  Moreover, it 
appears that the RO has informed the veteran, by means of the 
SOCs issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claims 
and of the applicable laws and regulations.  Under these 
circumstances, the Board concludes that VA has met its duty 
to assist in developing the facts pertinent to these claims 
pursuant to the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, and that no further 
development in this regard is required.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.
Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected chronic back pain, rather than as a 
disagreement with the original rating award for this 
condition.  Nonetheless, the Board concludes that the RO's 
statement of the case (SOC), dated in September 2000 and the 
supplemental statement of the case (SSOC) dated in May 2001, 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation herein.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
herein and rendering a decision regarding the same.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Low Back Disability

The veteran's service medical records reflect that he was 
treated for complaints of lower back pain on several 
occasions while in service.  The veteran's claim for service 
connection was granted in September 1999 and the disability 
was assigned a 10 percent rating.

The veteran underwent an examination for VA purposes in 
December 1998.  The veteran stated that he fell and injured 
his lower back while playing basketball inservice.  He was 
told at the time of the injury that he had sustained a 
slipped disc.  His current complaints were of pain beginning 
in the lower part of his back that radiated across his lower 
back.  He reported that the pain was usually worse in the 
morning when he rose from bed and took several hours to 
subside.  The veteran reported that his pain was aggravated 
by any type of bending or lifting.  He was unable to engage 
in any type of exercise or sports activity due to pain.  The 
veteran also experienced pain when engaging in activities 
such as yard work, which require bending and lifting.  He did 
not wear any type of brace for his back, but had seen a 
chiropractor once for his back pain.

Upon physical examination, the examiner noted that the 
veteran's lumbosacral region was tender to palpation.  The 
veteran was able to raise both legs off the examining table 
to 45 degrees.  His gait was normal, and he was able to walk 
on his toes as well as his heels.  He could bend down and 
almost touch his toes.  Range of motion of the lumbosacral 
spine was described as normal.  The examiner's diagnosis was 
that the veteran suffered from chronic low back pain, but 
without an identifiable cause.

Medical records from the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama, pertaining to treatment the veteran 
received from December 1998 through February 2001 have been 
obtained and associated with the claims folder.  The veteran 
sought treatment for complaints of low back pain in December 
1998.  He was treated by a physical therapist who recorded 
the following ranges of motion of the veteran's lumbar spine: 
flexion to 85 degrees; extension to 15 degrees; bilateral 
bending to 30 degrees and bilateral rotation to 20 degrees.

In October 2000, a private physician reported that he had 
seen the veteran for lumbar strain.  He indicated that the 
veteran qualified "for a thoracical lumbar category two (2), 
which is a five percent (5%) whole person impairment," based 
on the American Medical Association Guide for the Evaluation 
of Permanent Impairment.

The veteran was seen again at a VA facility in February 2001, 
at which time he was issued a lumbosacral corset at his 
request.  The veteran indicated that an outside provider had 
recommended a back brace.

The veteran was examined for VA purposes again in March 2001.  
He complained of experiencing episodes of back pain and took 
Motrin on these occasions to alleviate his pain.  The flare-
ups occurred when the veteran aggravated his back or moved 
the wrong way.  Therefore, he refrained from engaging in 
activities requiring lifting, or bending and wore a back 
brace everyday.  The veteran also reported that he took one 
Robaxin at bedtime on an as needed basis.  He complained of 
limitation of activities and of the need to wear a brace 
every day while at work.

Upon physical examination, the examiner observed that the 
veteran exhibited full range of motion of the lumbar spine.  
He did have some pain when he twisted from side to side.  The 
veteran was able to squat and walk on his toes and on his 
heels.  The examiner noted some tenderness when the L5-S1 
area was palpated.  There appeared to be tightness of the 
paraspinal muscles on the right side.  No postural 
abnormalities or fixed deformities were noted.  The 
musculature of the back appeared normal.  The veteran denied 
any pain going down the leg or any numbness or tingling.  An 
x-ray of the lumbar spine taken in connection with this 
examination revealed no abnormality. The examiner's diagnosis 
was low back pain.

The RO has assigned the veteran's service connected lumbar 
spine disability a 10 percent disability rating under the 
provisions of Diagnostic Code 5295.  Diagnostic Code 5295, 
relating to lumbosacral strain, provides that a 10 percent 
disability rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is assigned where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The reports of the VA examinations in December 1998 and March 
2001 show that the examiners found the range of motion of the 
veteran's lumbosacral spine to be normal.  The veteran 
complained of experiencing pain on motion when he engaged in 
certain activities, using Motrin and Robaxin on an as-needed 
basis to alleviate his pain.  The medical records do not 
reveal that the veteran currently receives any type of 
physical therapy or other medical treatment for this 
condition.  Without objective findings of symptoms that would 
indicate a more severe disorder, such as muscle spasm or 
limitation of motion, the Board finds that the criteria for a 
lumbar spine disability in excess of 10 percent have not been 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
and limitations of mobility that is evidently caused by his 
lower back.  At the same time however, it must be noted when 
the veteran was been examined for VA purposes in December 
1998 and March 2001, there was no evidence of muscle spasm or 
of any marked limitation of forward bending; the examiners 
found that the veteran exhibits normal range of motion of the 
lumbar spine.  In view of this, the Board finds that the 10 
percent rating assigned by the RO contemplates the veteran's 
complaints of pain and compensates him for it.  Accordingly, 
the provisions of sections 4.40 and 4.45 do not call for the 
assignment of a rating in excess of 10 percent.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's chronic lower back pain has been documented by 
medical findings, there is no evidence showing that this 
condition is severe enough to cause marked interference with 
his employment.  Moreover, higher schedular ratings are 
available for more severe symptoms, and the rating schedule 
is not shown to be inadequate for proper evaluation.  
38 C.F.R. § 3.321(b)(1) (2001).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5107 
(2001), but we find that the evidence with respect to this 
claim is not of such approximate balance to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for an increased rating for a disability 
manifested by low back pain.

2.  Right Foot Disability

The veteran's service medical records do not show that the 
veteran sustained a right foot injury while in service.  In 
August 1976, the veteran was treated for a sprained right 
ankle that resolved without residuals.  Therefore, the RO 
denied the veteran's claim for service connection for a right 
foot disability.

The veteran underwent a VA examination in December 1998.  He 
stated that he had sustained a laceration to the right foot 
that required stitches while he was inservice.  The veteran 
reported that the wound had healed well and that he had not 
experienced any problems with his right foot since.  Upon 
physical examination, the examiner did not observe any 
scarring on the veteran's right foot.  The veteran was able 
to stand on both his toes and heels and to walk on his toes, 
and the findings of the examination were normal.  The 
examiner's impression of the veteran's right foot condition 
was "Laceration of the right foot which has healed well and 
is asymptomatic, no scar left at this time, no symptoms in 
his feet."

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(d) (2001).

The veteran contends he injured his right foot in service, 
that he received stitches and that the injury had healed.  
However, the veteran's service medical records reflect that 
he was treated for a laceration to the left foot during 
service and not to the right foot.  The July 1979 separation 
examination report shows that the veteran had a "scar on the 
bottom of [his] left foot."

After a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a right foot disability.  
The medical evidence of record does not establish a 
relationship between a current right foot disability and an 
injury the veteran sustained in service.  Assuming arguendo, 
that the veteran did indeed injure his right foot at some 
time while he was in service, there is no evidence in the 
claims file establishing that any resulting injury was 
anything other than an acute and transitory one, which 
resolved.  Current examination shows no residuals of a right 
foot injury.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The service medical records 
reveal that the injury the veteran sustained in service was 
to his left foot, not his right foot.  The Board finds that 
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.

Because the evidence demonstrates that the veteran does not 
suffer from a right foot disability, and his service medical 
records do not show he sustained an injury to his right foot 
in service, the Board finds that service connection is not 
warranted for this disability.


ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected low back disability is denied.

2.  Entitlement to service connection for a right foot 
disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

